Appeal from a decree of the Surrogate’s Court of Albany County, which admitted to probate an instrument purporting to be the last will and testament of decedent. Several objections to probate were filed. Contestant finally withdrew all but two. The first question left was whether decedent was under restraint; and the second was whether the will was procured by fraud, deceit and undue influence. A jury was impaneled and at the conclusion of testimony the Surrogate directed the jury to answer both questions in the negative. Appellant contends here that the testimony raised triable issues of fact which should have been submitted to the jury. Decree unanimously affirmed, without costs. Present — Poster, P. J., Brewster, Bergan, Halpern and Imrie, JJ. [See post, p. 1059.]